341 S.W.3d 130 (2011)
Edin SAKIC, Appellant,
v.
CENTAUR BUILDING SERVICES et al. Respondents.
Nos. ED 95610, ED 95618.
Missouri Court of Appeals, Eastern District, Division Five.
April 19, 2011.
Elizabeth J. Ituarte, St. Louis, MO, for appellant.
Donald M. Murphy, Jay C. Lory, St. Louis, MO, for respondents.
Before: GARY M. GAERTNER, JR., MARY K. HOFF, and PATRICIA L. COHEN.

ORDER
PER CURIAM.
Claimant, Edin Sakic, appeals from two decisions by the Labor and Industrial Relations Commission that dismissed claimant's applications for review from two awards by an administrative law judge. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The decisions are affirmed. Rule 84.16(b).